Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Isaac T. Anderson and Christopher M. Hamilton appeal the district court’s order granting in part and denying in part summary judgment for the Appellants. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Grasty v. Anderson, No. 7:09-cv-00471-SGW-PMS, 2010 WL 3219991 (W.D.Va. Aug. 13, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.